Plaintiff, a young colored laborer, received physical injuries in an automobile accident and, claiming that the amount awarded him by the district court, $100, is inadequate, he has appealed from the judgment of that court.
Defendant's counsel concedes that his client is liable for such damage as plaintiff sustained, but maintains that the injuries were trivial and that the amount allowed was ample remuneration therefor.
Plaintiff's doctor (whose bill was $18) described the injuries as follows: "A cut over the left eye and injury to the left hand and a badly bruised leg."
Plaintiff himself says that his fingers were bruised, his lip cut; that there was a cut over his eye which required one suture; and that his leg was bruised and received severe brush burns. He also claims that he was disabled and could do no work at all for a period of two months.
We do not believe that the injuries sustained would incapacitate a healthy young negro for any appreciable length of time, nevertheless, the photographs show a rather severe scraping of the left leg and no doubt this and the other injuries caused severe pain for some little time. We believe that $100 is not adequate and that the amount should be increased to $200, in addition to the medical expenses to which plaintiff was put.
It is ordered that the judgment appealed from be and it is amended by increasing the amount thereof to $218, with legal interest from judicial demand, and, as thus amended, it is affirmed.
Amended and affirmed.